Citation Nr: 0930346	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin impairment.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision which 
continued a 30 percent evaluation for service-connected PTSD 
and denied service connection for bilateral hearing loss, 
tinnitus, and a skin impairment.  The Veteran perfected an 
appeal with respect to all four decisions.  

The issue of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, hyperarousal, 
hypervigilance, anger and irritability, avoidant behavior, 
suicidal and homicidal ideation, flashbacks, anxiety, 
impaired judgment, disturbances of motivation and mood; and 
an inability to establish and maintain effective work and 
social relationships.   

2.  Competent medical evidence does not show the Veteran's 
skin impairment to be causally related to his military 
service.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  Skin impairment was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this appeal, a June 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess/Hartman.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Collectively, in letters dated in June 2006, November 2006, 
and May 2008, the Veteran was given the notice required by 
the VCAA in increased rating cases to include that required 
by Dingess/Hartman and Vazquez-Flores.  After the Veteran was 
afforded opportunity to respond to the notice identified 
above, the July 2008 supplemental statement of the case 
(SSOC) reflects readjudication of the claim on appeal.  
Hence, while some of this notice was provided after the 
rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA examination reports, 
VA treatment records, private treatment records and 
statements from the Veteran and his representative.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claim 
has been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Analysis

A.  PTSD Increased Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Thus, in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.  

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described below reveals GAF scores ranging from 
39 to 60.  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Progress notes from January 2005 to July 2008 showed that the 
Veteran complained of being easily annoyed, angry, tense, 
irritable and scary when he has the chance to think of his 
war related experiences.  He reported occasionally falling 
into a depressed mood.  The Veteran stated that he tries to 
keep busy all the time to kill his leisure time efficiently 
and constructively, and to forget his war related memories 
which make him tense, irritable, annoyed easily, startling, 
and apprehensive.  He reported flashbacks, trouble sleeping 
and a loss of interest in his profession as an attorney.  The 
Veteran was assigned GAF scores ranging from 55-60 during 
this time period.  

A June 2006 GAF report revealed that the Veteran had a GAF 
score of 39.  The Veteran reported being preoccupied with 
suicidal thoughts.  The Veteran reported having upsetting 
thoughts or images about the traumatic event that come into 
his head when he did not want them to, two to four times a 
week.  He reported having bad dreams or nightmares about the 
traumatic event two to four times a week.  He stated he 
relives the traumatic event five times a week.  The Veteran 
reported feeling emotionally upset when he is reminded of the 
traumatic event five times or more a week.  He stated that he 
experiences physical reaction when he is reminded of the 
event five or more times a week.  

The Veteran reported that he tries not to think about, talk 
about, or have feelings about the traumatic event five times 
or more a week.  He stated that he tries to avoid activities, 
people, and places that remind him of the traumatic event 
five or more times a week.  The Veteran reported having much 
less interest or participating much less often in important 
activities two to four times a week.  He stated that he feels 
distant or cut off from people, emotionally numb and hopeless 
five times or more a week.  

The Veteran reported having trouble falling or staying 
asleep, feeling irritable five times or more a week.  He 
stated he has trouble concentrating two to four times a week.  
The Veteran reported being overly alert, and being jumpy or 
easily startled five or more times a week.  The psychologist 
opined that the Veteran's level of impairment in functioning 
was severe.  The Veteran reported that his PTSD symptoms have 
interfered with his overall level of functioning in all areas 
of his life in the past month.  

At a February 9, 2007 private psychologist's appointment the 
Veteran was diagnosed with chronic delayed onset PTSD.  The 
Veteran reported having upsetting thoughts or images about 
the traumatic event that come into his head when he did not 
want them to, two to four times a week.  He reported having 
bad dreams or nightmares about the traumatic event two to 
four times a week.  He stated he relives the traumatic event 
two to four times a week.  The Veteran reported feeling 
emotionally upset when he is reminded of the traumatic event.  
He stated that he experiences physical reaction when he is 
reminded of the event two to four times a week.  

The Veteran reported that he tries not to think about, talk 
about, or have feelings about the traumatic event two to four 
times a week.  He stated that he tries to avoid activities, 
people, and places that remind him of the traumatic event two 
to four times a week.  The Veteran reported having much less 
interest or participating much less often in important 
activities two to four times a week.  He stated that he feels 
distant or cut off from people, emotionally numb, and 
hopeless two to four times a week.  

The Veteran reported having trouble falling or staying 
asleep, feeling irritable, trouble concentrating, being 
overly alert, and being jumpy or easily startled five or more 
times a week.  The Veteran was assigned a GAF score of 40.  
The psychologist opined that the Veteran's level of 
impairment in functioning was severe and that the Veteran had 
reported that his PTSD symptoms have interfered with his 
overall level of functioning in all areas of his life in the 
past month.   

At a February 12, 2007 clinical evaluation the Veteran 
reported that he has been divorced twice and is currently 
married to his third wife.  The Veteran stated that he had no 
children.  The Veteran reported nightmares, flashbacks, 
hypervigilance, suicidal ideation, insomnia, anxiety, 
phobias, poor concentration, hyperarousal, panic, obsessions, 
and sleep disorders.  He reported feeling indifferent and 
overwhelmed at work.  He stated that he was irritable, 
abusive, and argumentative at home.  The Veteran reported 
that his wife perceives the effects of his PTSD such that she 
can't spend time with him because he was very distant and 
remote.  

Upon mental status examination the Veteran looked disheveled; 
he needed to shave and was wearing dirty shoes.  He seemed 
pressured, antagonistic, aggressive and belligerent.  The 
Veteran's emotional status was unstable.  He was angry, 
moody, negative, bitter, and crying jags.  The Veteran was 
fully oriented.  His judgment was impaired and he feels as if 
the world is out to [expletive] him.  

The Veteran stated that he sleeps terribly, he is late for 
appointments and he is irresponsible.  The Veteran had severe 
adjustment problems he reported feeling very overwhelmed and 
reported trying to just get through the day.  He stated that 
he has passive suicidal ideation.  He wished he won't wake up 
the next morning.  He stated "nobody has ever come back from 
the dead to tell me that it is a punishment."  

The Veteran was diagnosed with chronic severe PTSD, chronic 
dysthymia, panic disorder with emerging agrophobia, obsessive 
compulsive disorder-ritualistic-checking things over and 
over.  The Veteran was assigned a GAF score of 41.  

At a July 2006 VA examination the Veteran reported that he 
had been getting some treatment for PTSD.  He reported taking 
Prozac and Xanax at bed time. He stated that he also goes to 
one on one psychotherapy.  The Veteran reported that he has 
done destructive things such as taking a sledgehammer to a 
building as well as domestically abusing his wife.  He stated 
that he had suicidal and homicidal ideation.  The Veteran was 
diagnosed with PTSD, dysthymia, panic disorder, agoraphobia, 
social phobia, and obsessive compulsive disorder.  He stated 
that he feels very cynical and feels he cannot function as a 
lawyer and that his practice is deteriorating.   

The Veteran reported subjective symptoms of nightmares and 
flashbacks, hypervigilance, easy startle reflex, poor sleep, 
depression, anxiety, and violent thoughts.  He stated that he 
has been having these symptoms for many years and they are 
moderately severe in nature as he has them most days.  The 
Veteran did not report any remissions.  
The Veteran reported that he is working part time in garage 
sales as well as some sporadic office work.  He has 
difficulty functioning.  He stated that he does not get along 
with other people, and he misses time from work.  The Veteran 
has a law degree but has only practiced law sporadically 
because he usually gets frustrated and angry.  He is in his 
third marriage but has no children.  He reported that his 
relationship with his current wife is pretty good.  The 
Veteran stated that she is an understanding woman.  He 
reported that he has not talked to his mother in years.  The 
Veteran stated that he was an unwanted child and his mother 
let him know that.  He reported having no close friends but 
stated that he has a few acquaintances.  

Upon mental status examination the Veteran was dressed 
casually and was cooperative.  His mood was depressed and his 
affect was blunted.  His speech was normal and there were no 
perceptual problems.  Thought process and content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  His insight and 
judgment were fair as well as his impulse control.  

The Veteran reported that he does some part time work.  He 
stated that he does do some chores and projects around the 
house.  He tries to read and barely goes out.  He stated that 
he spends most of his time watching television.  The only 
friends that he has are a few veterans.  He is stated that he 
is able to take care of activities of daily living.  

The examiner noted that the Veteran has moderately severe 
symptoms of PTSD, he has had problems working and in his 
relationships, and he is isolative.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 45.    

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 70 percent for PTSD.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 70 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused occupational and social impairment with 
deficiencies in most areas.  The record reflects that 
Veteran's PTSD has been primarily characterized by an 
inability to relate to or socialize with people.  
Specifically, the Veteran has been married three times and 
does not have a relationship with his mother.  He reported 
having no close friends.  Additionally, the Veteran's PTSD 
has been characterized by occupational impairment such that 
the Veteran is no longer able to practice the law as a full 
time profession, in part, because he has trouble 
concentrating.  His law practice has declined by 70 percent 
and he reported working at garage sales.  The Veteran 
exhibited neglect of personal hygiene and impaired judgment.  
Additionally, the Veteran reported suicidal and homicidal 
ideation.  The Veteran also suffers from such symptoms as 
nightmares and chronic sleep problems, intrusive memories, 
moderate to severe depression, hypervigilance, anger and 
irritability, avoidant behavior, disturbances of motivation 
and mood; and an inability to establish and maintain 
effective work and social relationships, which more 
approximates the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The GAF scores, ranging from 39 to 60, assigned by both VA 
and private psychiatric professionals, considered in light of 
the actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 70 
percent rating.  Because GAF scores must be considered in 
light of the actual symptoms of the Veteran, the Board lends 
more weight to the GAF scores that reflect the evidence of 
record, showing that the Veteran has severe impairment in 
social and occupational situations.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 70 percent.  
The Veteran is not shown to have total occupational and 
social impairment.  For example, the Veteran has not been 
shown to have gross impairment in thought processes or 
communication, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Since grant of service 
connection, the Veteran's PTSD has been no more than 70 
percent disabling, therefore the requirements for a rating of 
100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 70 
percent rating for PTSD, there is no basis for staged ratings 
of the disability pursuant to Fenderson and Hart.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 70 percent disability evaluation. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 70 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in interference with employment, beyond that 
contemplated in the assigned evaluation, for the period in 
question.  In this regard, the Board notes that the Veteran's 
70 percent disability rating contemplates occupational 
impairment and though the Veteran has reported an inability 
to practice the law full time, the Board finds that the 
assigned evaluation has adequately taken this into account.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of 
evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Skin Impairment Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service. 38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. § 
3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that a 
skin impairment or eczema is not a condition listed in 38 
C.F.R. § 3.309(e).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he has a persistent skin condition 
that is a result of his exposure to toxins in Vietnam.  

Service treatment records are void of any complaint or 
treatment of a skin impairment.  On the medical questionnaire 
in which the Veteran filled out at his separation 
examination, the Veteran responded "No" to the following 
question: "[h]ave you ever had or have now- skin disease?  
The Veteran responded the same way during an Army Reserve 
physical in 1980, which was approximately thirteen years 
after the Veteran was released from active duty.  

A May 2006 progress note showed that the Veteran had mild dry 
skin of the hands and the anterior tibia bilaterally.  The 
Veteran was assessed as having a skin condition, eczema most 
likely.  

The Board acknowledges that the Veteran served in the 
Republic of Vietnam during the Vietnam Era, and therefore is 
presumed exposed to herbicides such as Agent Orange.  
However, as aptly noted above, skin impairment, or eczema is 
not one of the diseases listed in 38 C.F.R. § 3.309(e), and 
as such the statutory presumption that certain diseases are 
the result of exposure to herbicides in service is 
inapplicable with respect to a skin impairment or eczema.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Under Combee, a Veteran who does not meet the requirements of 
38 C.F.R. § 3.309 does not preclude him from establishing 
service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  Therefore, the Board will consider the Veteran's 
claim under a theory of direct service connection.

The first requirement for service connection under Hickson is 
medical evidence of a current disability.  To this end, the 
Veteran has not been diagnosed with a skin impairment or 
eczema.  Rather, during a VA outpatient appointment the 
Veteran was noted to have mild dry skin of the hands and the 
anterior tibia bilaterally skin and was assessed as having 
eczema most likely.  After resolving all doubt in favor the 
Veteran this satisfies Hickson element (1).

The second Hickson requirement is evidence of an in-service 
incurrence or aggravation of the disease.  Service treatment 
records, including the Veteran's separation examination; do 
not show a diagnosis of any skin impairment.  The Veteran's 
first complaint of a skin impairment was in May 2006, more 
than four decades after he left service.  Furthermore, at the 
time of his separation examination, no skin abnormalities 
were noted.  Since the evidence does not show in-service 
incurrence or aggravation of a skin impairment, the 
requirements of Hickson element (2) are not met and the claim 
fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for a skin impairment.  The benefit sought 
on appeal is accordingly denied.


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to service connection for a skin impairment is 
denied.  


REMAND

In his Informal Hearing Presentation, dated July 2009, the 
Veteran's representative requested that the Veteran be 
afforded a VA examination in order to determine the etiology 
of the Veteran's bilateral hearing loss and tinnitus.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records contained an undated 
audiogram.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  

Service treatment records showed that upon entrance the 
Veteran's puretone thresholds were as follows:



HERTZ



500
1000
2000
4000
RIGHT
-5
-10
-10
0
LEFT
-10
-5
-5
0

The Veteran's separation examination in June 1967 revealed a 
pure tone test was conducted and revealed the following:



HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
10
0
0
0

The Veteran was afforded a VA audiological examination in 
July 2006.  The Veteran reported hearing loss and bilateral 
tinnitus since 1967.  The Veteran stated that he was exposed 
to significant noise in the military with no noise 
protection.  Specifically, he stated that he was exposed to 
significant amounts of noise from, guns, trucks, and heavy 
equipment.  The Veteran reported constant ringing tinnitus 
bilaterally, with the right ear worse than the left.  He 
stated that the pitch of the ringing varies and this 
condition first began in service.  The Veteran reported 
sometimes this distracts him from activities.  He denied true 
vertigo but did report some lightheadedness and balance 
problems.  The Veteran denied any recreational or 
occupational noise exposure.  


During a contemporaneous VA audio examination a pure tone 
test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
10
30
30
23
LEFT
15
25
30
40
28

Speech recognition scores were 94 in the right ear and 92 in 
the left ear.  
The VA audiological examiner diagnosed the Veteran with 
hearing within normal limits from 500 Hertz to 2000 Hertz 
bilaterally and mild sensorineural hearing loss at 3000 Hertz 
to 4000 Hertz bilaterally.  The VA audio examiner opined that 
it was not as least as likely as not due to military service 
as there was normal hearing upon discharge and no complaints 
of tinnitus on separation or anywhere in the claims file.  
The examiner noted that she had reviewed the claims file and 
the audiological examinations that were performed upon the 
Veteran's induction and separation, both of which were within 
normal limits but the examiner did not address the fact that 
the Veteran's hearing had worsened during a two year time 
period in which the Veteran was exposed to noise.  The 
Veteran served in Vietnam as a duty soldier and was engaged 
in a combat experience that involved exposure to small arms 
fire, mortars, RPG's, and helicopters.  Also of record is 
that the base where the Veteran's unit was stationed was 
under attack consistently during the Veteran's tour of duty.  
Additionally, the examiner noted that pure tone audiometry 
did not include 3000 Hertz, 6000 Hertz, or 8000 Hertz upon 
discharge and it is possible that hearing loss went 
undetected.  

With respect to the claim for tinnitus, from the July 2006 VA 
examination, it is unclear whether there is a current 
diagnosis for tinnitus.  Thus, the VA examiner did not 
provide an opinion with rationale with regard to whether 
tinnitus existed and if so, whether it was related to the 
Veteran's noise exposure during combat in Vietnam.  



Accordingly, the case is REMANDED for the following action:

1  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims file must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's current bilateral hearing loss 
and tinnitus are related to his active 
service, to include noise exposure 
resulting from the Veteran's combat 
during active service.  

A complete rationale for any opinions 
should be provided.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the benefit remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


